Citation Nr: 0611855	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  94-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant had active service from January 1991 to June 
1991.  He also had periods of active duty for training and 
inactive duty training in the Puerto Rico Army National Guard 
from 1982 to 1992, and he was discharged from the Army 
Reserve in 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The issues of entitlement to service connection for a 
psychiatric disorder other than PTSD and entitlement to TDIU 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the in-
service stressors claimed by the veteran actually occurred.

3.  The veteran is not currently diagnosed with PTSD.




CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD must include medical evidence 
diagnosing the condition; a link, established by medical 
evidence between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
stressor occurred.  38 U.S.C.A. §§  C.F.R. § 3.304(f).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, the Board 
finds that the veteran's claim fails because there is no 
evidence that the veteran sustained a qualifying in-service 
stressor and because the evidence fails to provide a 
diagnosis of PTSD.  

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 U.S.C.A. §§  C.F.R. § 
3.304(f)(1) (2003).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence which corroborates the veteran's testimony 
as to the occurrence of the claimed stressor.  See 
38 U.S.C.A. §§  U.S.C.A. § 1154(b) (West 2002); 38 U.S.C.A. 
§§  C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

Service personnel records reveal that the veteran was a 
clerk-typist with a military police company in 1991 when he 
served in Saudi Arabia in support of Operation Desert 
Shield/Desert Storm from February 10, 1991, to May 29, 1991.  
He has not asserted that he engaged in combat with the enemy.  
Instead, in December 2003 he reported that he saw terrible 
things, namely fellow soldiers without legs and hands, when 
he was treated at a hospital.  He also reported that he saw a 
calcinated body and "a couple of Iraquis dead."  In that 
statement, he reported that he could not recall the day, 
time, or place of these events, but he thought he was "some 
place in the desert in Saudi Arabia."  During a 2004 VA PTSD 
examination he stated, when asked to describe his stressors, 
that "[t]here is no particular thing or event, it is just 
the whole thing that goes on and overtime you notice that it 
has affected you."

The evidence does not show, and the veteran does not contend, 
that he engaged in combat with the enemy.  The veteran's 
service personnel records do not show that he was ever in 
combat, and his service medical records do not show any 
indicia of combat participation or exposure, nor combat-
related complaints, treatment, or diagnosis.  He was not 
awarded any combat medals or decorations.  

For these reasons, the Board finds initially that the veteran 
did not engage in combat with the enemy within the meaning of 
38 U.S.C.A. § 1154(b).  There is no evidence which could 
support such a finding, and there is substantial evidence 
which supports a conclusion that he did not participate in 
combat.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  
Accordingly, his statements and testimony concerning the 
alleged stressors may not be accepted, standing alone, as 
sufficient proof of their occurrence.  Id.

The veteran has reported vague non-combat stressors, namely, 
seeing injured soldiers and a couple of enemy corpses.  None 
of the other evidence in the claims file constitutes 
"credible supporting evidence," required by 38 C.F.R. 
§ 3.304(f), that any claimed stressor actually occurred.  
Corroborating the existence of a stressor need not be limited 
to that which is available in service department records.  
See Doran v. Brown, 6 Vet. App. 283, 288- 291 (1994); Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

Here, the veteran was requested to provide specific, detailed 
information in order to corroborate his stressors and was 
advised that his failure to respond may make it impossible to 
obtain important information.  However, he did not fully 
comply with requests for information.  Other than the 
information noted above, no specifics have been provided with 
regard to the alleged stressful events.

The Board notes in this regard that a private psychologist 
accepted the veteran's statement that he was an MP and 
diagnosed PTSD.  However, credible supporting evidence of the 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact reports of such stressors by the veteran to a 
medical care provider, even where the provider expresses "no 
doubts as to [the veteran's] honesty in his reports."  See 
Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).

Alternately, the claim must be denied as the preponderance of 
the evidence does not support a diagnosis of PTSD.  The 
veteran contended in March 1994 that since he returned from 
the Gulf War he, for the first time in his life, sought 
psychiatric treatment because he was nervous, depressed, had 
trouble sleeping, had frequent mood changes, he cried, and he 
had interpersonal problems with co-workers and family.  

In a July 1993 statement, the veteran's private psychiatrist, 
R. A. Capestany, M.D., J.D., stated that he had treated the 
veteran since October 1992 for PTSD related to the Gulf War 
and that the veteran had received satisfactory results from 
medication, including Xanax.  In response to the 1997 Board 
remand, the RO requested that Dr. Capestany provide his 
treatment records and provide his basis for concluding that 
the veteran had PTSD.  Dr. Capestany did not respond to the 
latter request, and his treatment records indicated that he 
only treated the veteran from October 1992 to January 1993.  

There is no other competent medical evidence diagnosing PTSD, 
and a February 2004 VA examiner specifically found that the 
veteran did not meet the diagnostic criteria for PTSD.  In 
addition, the examiner noted that Dr. Capestany's records 
provided no diagnostic criteria for PTSD and that the VA had 
never diagnosed the veteran with PTSD but instead had 
diagnosed him with depressive disorder or dysthymia.  As a 
layperson, the veteran is not competent to make a diagnosis.

The Board finds that the negative evidence of a diagnosis, 
namely the 2004 VA examination report and the numerous VA 
treatment records which do not diagnose PTSD, outweigh the 
positive evidence, the one diagnosis of PTSD made over 10 
years ago.  The Board finds the 2004 examiner's opinion, in 
particular, to be more persuasive and probative because, 
unlike Dr. Capestany's diagnosis, the VA examiner's opinion 
was based on a review of the entire record, including Dr. 
Capestany's records, and the VA examiner provided a clear 
rationale for the conclusion that the veteran did not have 
PTSD.

Accordingly, in the absence of evidence to support the 
veteran's alleged in-service stressors, and as the 
preponderance of the evidence does not support a diagnosis of 
PTSD, service connection for PTSD must be denied.  
38 U.S.C.A. §§  C.F.R. § 3.304(f).  

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in June 2002 and August 2003 
letters, VA notified the veteran of the basic elements of 
service connection claims and informed him that, if he 
provides information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid notice, an August 2002 letter specifically 
notified the veteran that he could submit any pertinent 
evidence in his possession.  That letter also requested that 
he provide additional stressor information and that failure 
to provide specific information might make it difficult or 
impossible to obtain the necessary corroboration of a 
stressful event. 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, two Board 
remands, and letters why the claim remains denied.  He was 
told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

The veteran has failed to comply with VA's request that he 
provide specific information towards development of his 
claim, namely specific stressor information.  The duty to 
assist does not attach where the claimant does not adequately 
identify relevant records.  If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  Further, under the VCAA, a claimant for VA 
benefits has the responsibility to present and support the 
claim.  38 U.S.C. §§ 5103A(b)(1), 5107(a).

Here, the RO obtained the veteran's service medical and 
personnel records and all available VA treatment records, 
none of which show treatment for PTSD.  In addition, VA 
obtained Dr. Capestany's records.  The veteran has not 
identified any additional available evidence which is 
pertinent to the claim adjudicated in this decision and has 
not been associated with the claims folder.  In fact, he 
stated in the 2004 examination, in essence, that he had no 
specific stressor information to provide.  

The Board notes that certain VA treatment records as well as 
Social Security Administration (SSA) records have not been 
associated with the claims folder but the development of such 
records would be futile with regard to the PTSD claim as the 
claim is denied, in part, on the basis that the veteran 
failed to report, and in fact denied experiencing, any 
specific stressor.  Thus, VA and SSA records would not be 
relevant with regard to the existence of, or corroboration 
of, stressors.

Further, the veteran stated in a May 2003 written statement 
that all medical evidence had been submitted and that he was 
receiving no additional private treatment.  A VA examination 
with a medical opinion was developed.  Accordingly, the Board 
finds that the duty to assist was met.

In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.

ORDER

Entitlement to service connection for PTSD is denied.


REMAND

With regard to the claim for service connection for a 
psychiatric disorder other than PTSD, the Board finds that 
further development is warranted.  As noted by the 2004 VA 
examiner, the record includes evidence that the veteran's 
depressive disorder is secondary to his service-connected 
back condition.  See May 5, 1992, and December 5, 1994, VA 
outpatient treatment records.  A May 14, 2002, VA outpatient 
treatment record also notes a diagnosis of depression 
"partly sec to narcotics and pain"; however, the veteran 
was involved in a serious post-service motor vehicle accident 
in December 1999 which resulted in numerous fractures with 
residual disability.  For these reasons, a remand is 
necessary to develop a VA examination which addresses the 
etiology of any current psychiatric disorder.

A remand is also necessary to develop additional medical 
evidence which is relevant to the claims for service 
connection for a psychiatric disorder other than PTSD and the 
claim for TDIU.  The record reveals that the veteran began 
receiving Social Security Administration (SSA) disability 
benefits one year after the accident in 1999.  See February 
2004 VA PTSD examination report.  Also, the May 14, 2002 VA 
outpatient treatment record also references relevant records 
which have not been associated with the claims folder, namely 
April 2000 treatment records of a Dr. Morales apparently of 
the Ponce VA Outpatient Clinic.  The record contains a gap in 
VA treatment records between June 1997 and October 2001 and 
from January 2003 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop all VA 
treatment records including treatment at 
Ponce Outpatient Clinic (POPC) and the 
San Juan VAMC between June 1997 and 
October 2001 and from January 2003 to the 
present.

2.  The RO should develop all records 
with regard to the veteran from the SSA, 
including medical records, associated 
with any disability claim.  

3.  The RO should develop a VA 
examination with a medical opinion.  The 
physician should advance an opinion 
addressing:

1)  Whether it is it more likely 
than not (i.e., probability greater 
than 50 percent); at least as likely 
as not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any currently 
diagnosed psychiatric disorder was 
caused or increased in severity by 
the veteran's service-connected back 
disability; and 

2)  Whether the veteran's service-
connected back disorder (and any 
psychiatric disorder found to be 
related to the service-connected 
back disorder) renders him unable to 
perform any type of substantially 
gainful employment.

A review of the claims folder should be 
made in connection with the medical 
opinions.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

4.  The RO should then readjudicate the 
veteran's claims for service connection 
for a psychiatric disorder other than 
PTSD and entitlement to TDIU.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued an SSOC which addresses all 
relevant actions taken on the claim(s), 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC 
before the case is returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


